Citation Nr: 0707995	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  06-36 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2006 rating decisions of the 
St. Louis, Missouri, VA Regional Office (RO).  

This case has been advanced on the Board's docket.  


FINDINGS OF FACT

1.  A hearing loss disability is not shown.  

2.  Tinnitus is not shown.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In October r2005, the veteran was 
sent VCAA notification.  This noted predated the initial 
unfavorable decision.  Although the 4th and 5th elements were 
not addressed at this time, the Board herein is not granting 
service connection; thus, that matter is moot with no 
prejudicial error as addressed below.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in October 2005.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefits sought and whether or not the claimant or VA 
bore the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claims; (2) informing the 
claimant about the information and evidence VA would seek to 
provide; (3) informing the claimant about the information and 
evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claims.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claims for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent evidence of record to decide the claim, 
as set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board finds that service connection is not warranted for 
a bilateral hearing loss disability or tinnitus.  Service 
medical records are negative for complaints or findings of 
hearing loss or tinnitus.  The June 1945 service entrance 
examination shows that whispered and spoken voice testing was 
15/15 in each ear.  The October 1946 separation examination 
report shows whispered voice testing was 15/15 in each ear, 
and the ears were noted to be normal.  There is no objective 
evidence that the veteran has a hearing loss disability or 
tinnitus.  Absent a current disability, service connection is 
not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board notes the veteran is competent to report his 
symptoms and that he was exposed to noise during service; 
however, he is not a medical professional and his statements 
do not constitute competent medical evidence in regard to 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  Although he 
served during war, there is no allegation that he incurred 
hearing loss or tinnitus in combat service.  Rather, he 
asserts he has tinnitus and hearing loss as a result having 
been a light truck driver in service.  The Board notes that 
there is no evidence of exposure to acoustic trauma in 
service.  In addition, there is no evidence of hearing loss 
or tinnitus in service.  The Board notes that as a layman, 
the veteran is competent to report continuity of 
symptomotology, since tinnitus is perceptible to a layman.  
Significantly, however, while the veteran contended in his 
September 2005 claim, that he had had tinnitus since service, 
the record is absent any in-service complaints, and any post 
service complaints, treatment or findings of tinnitus since 
separation in 1946.  The Board finds the remarkable absence 
of any reference to tinnitus or hearing loss for six decades, 
coupled with the contemporaneous service medical records 
showing normal hearing at separation, to be more probative 
than the veteran's unsupported lay opinion.  

Absent a currently disability related by competent evidence 
to service, service connection is not warranted.  A 
preponderance of the evidence is against the claims and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.








ORDER

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


